Case 1:21-mj-00186-ZMF Document 7 Filed 02/02/21 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA Case No: 21-MJ-186
Vv.
VIOLATIONS:
18 U.S.C. § 111(a)(1)
PETER SCHWARTZ,

: 18 U.S.C. § 1752(a)(1)&(2)
Defendant. : (Restricted Building or Grounds)

18 U.S.C. 231(a)(3)
(Civil Disorder)

40 U.S.C. § 5104(e)(2)(D)
(Violent Entry or Disorderly Conduct)

MOTION TO SEAL AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

The United States of America, by and through its attorney, the United States Attorney for
the District of Columbia, respectfully moves for an order to place and maintain under seal, until
the Arrest Warrant is executed, the Affidavit in Support of Criminal Complaint, Criminal
Complaint, and Arrest Warrant in the above-captioned matter, this Motion and Supporting
Memorandum, the proposed Order attached to this Motion, and any Order granting this motion.
In support thereof, the government states as follows:

1. The United States is investigating allegations that Peter Schwartz willfully and
knowingly entered the United States Capitol on January 6, 2021, without legal authority, and
participated in violent and disorderly conduct in violation of 18 U.S.C. § 111(a)(1); 18 U.S.C. §
1752(a)(1)-(2); 18 U.S.C. 231(a)(3); and 40 U.S.C. § 5104(e)(2)(D).

2. The Affidavit in Support of Criminal Complaint references evidence gathered in

the course of the investigation. The public disclosure of the Government’s evidence could
Case 1:21-mj-00186-ZMF Document 7 Filed 02/02/21 Page 2 of 3

compromise the integrity of the investigation, including the ability of the United States to locate
and arrest the defendant, which also may lead to the destruction of evidence in other locations.
Thus, a sealing order is necessary to avoid hindering the ongoing investigation in this matter.

2. Moreover, the defendant has a history of violent conduct and carrying illegal
weapons. For instance, the defendant was convicted of assaulting a government official in
2006; assault with a deadly weapon and inflicting serious injury in 2007; felon in possession
in 2015 and 2020; and 4th degree assault in 2019, among other serious offenses. Given the
defendant’s propensity for violence, the public disclosure of the investigation may compromise
law enforcement safety when they effectuate the defendant’s arrest.

3. According to the Kentucky Department of Corrections probation and parole
records, the defendant is on supervised release. Therefore, he poses a significant flight risk as he
likely faces back-up time in his Kentucky case.

4, As stated in Washington Post v. Robinson, 935 F.2d 282, 288 (D.C. Cir. 1999),

 

there is a presumption of access to Court proceedings. But, this can be overridden if “‘(1)
closure serves a compelling interest; (2) there is a substantial probability that, in the absence of
closure, this compelling interest would be harmed; and (3) there are no alternatives to closure

that would adequately protect the compelling interest.’” Id. at 290 (quoting Oregonian Pub. Co.

 

v. United States Dist. Court, 920 F.2d 1462, 1466 (9th Cir. 1990)).

5. In this matter, the United States has a compelling interest in preserving the
integrity of its investigation and arresting the defendant. A limited sealing order ensuring that
filings related to the Criminal Complaint and Arrest Warrant are not accessible from the Court’s

public files is narrowly tailored to serve a compelling interest.
Case 1:21-mj-00186-ZMF Document 7 Filed 02/02/21 Page 3 of 3

6. Furthermore, the United States respectfully submits that complying with the

normal notice requirements of Washington Post would defeat the purpose of the motion to seal.

Persons who know the criminal justice system also know that docketing a motion to seal an

Affidavit in Support of Criminal Complaint and Arrest Warrant, or a resulting sealing order,

means that the defendant is charged with a crime, and the Government intends to arrest the

defendant. Thus, if this Motion or a sealing order were to become public, it would be the same

as making public the Complaint and Arrest Warrant.

WHEREFORE, the United States respectfully requests that this Court issue an Order

directing that the Clerk of the Court place and maintain under seal, until execution of the Arrest

Warrant, the Affidavit in Support of Criminal Complaint, this Motion and Supporting

Memorandum, the proposed Order attached to this Motion, and any Order granting this motion.

Respectfully submitted,

MICHAEL SHERWIN
ACTING UNITED STATES ATTORNEY

/s/
Elizabeth C. Kelley
D.C. Bar No. 1005031
Assistant United States Attorney
555 4 Street, N.W.
Washington, D.C. 20530
(202) 252-7238
Elizabeth.kelley@usdoj.gov

 
